DETAILED ACTION
This Office Action is in response to the Amendment filed on 09/02/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the instant Amendment, filed on 09/02/2021, claims 1, 2, 6-9, 13-16, and 20 have been amended. 
Claims 1-20 have been examined and are pending; claims 1, 8 and 15 are independent.  This Action is made FINAL.
Response to Arguments/Remarks
Applicant’s arguments with respect to prior-art rejections to claims 1-20, filed on 09/02/2021, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection, where a new ground of rejection is applied with new art, Poelstra, that is necessitated based on the amendment. Please see rejection section for detail prior art mapping of the amended limitation.
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record, by refining the limitations and addressing:
 (a) what specific nature public rules that the token issuance adhered to, 
(b) what types of assets that the public rules applies to, and
(c) what unit that the quantity of assets is measured to?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greco et al (“Greco,” US 2019/0034923, published on 01/29/2019), in view of Massacci et al (“Massacci,” US 2019/0244290, filed on 02/01/2019), and further in view of Poelstra et al (“Poelstra,” US 11,080,665, filed on 02/12/2018).
As to claim 1, Greco teaches a computer-implemented method (Greco: pars 0004, 0050; fig 3, teaches a system, device and method of confidential secure custodial transfers of asset between entities utilizing a zero knowledge protocol, that leverage distributed ledger-based technologies such as blockchain), comprising:
(Greco: pars 0050; fig 3, an agent device receives a selection of an asset and input of a recipient identifier for a token);
determining the asset token is allowed to be issued to the client under [ ] rules for issuance based on information related to the asset token (Greco: pars 0007, 0050-0052, the agent device agent generates a redemption token for the asset maintaining custody pass function [i.e. rules] of current/new custodian), wherein the [ ] rules for issuance include a permission to issue a type of asset and wherein the asset token corresponds to the type of asset (Greco: pars 0050-0052, creates a zero-knowledge recipient proof for the asset identifier of the asset [i.e. type of asset]);
in response to determining that the asset token is allowed for issuance to the client based on an adherence to the  [ ] rules for issuance (Greco: pars 0050-0052, maintains custody pass function [i.e. rules] of current/new custodian for the redemption token for the requested asset, and creates a zero-knowledge sender proof, redemption token):
issuing the asset token to the client (Greco: pars 0050-0052, issues the redemption token for the requested asset);
generating a zero-knowledge proof corresponding to the issuing such that the zero-knowledge proof indicates adherence to the [ ] rules (Greco: pars 0050-0052, creates a zero-knowledge sender proof, redemption token, for the asset identifier of the asset by applying hash and salting mechanism for asset transfer and access process (i.e. asset access of issuances process of the access)).

However, in an analogous art, Massacci teaches publishing the zero-knowledge proof to a blockchain (Massacci: pars 0067-0069, 0076, generate and broadcast a zero-knowledge proof).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Massacci with the method/system of Greco for the benefit of providing a user with a means for broadcasting [i.e. publishing] so that other entity in the transaction or in communication can verify the authenticity of zero-knowledge proof and optionally adding the new token as a leaf (Massacci: pars 0067-0069). 
Greco or Massacci does not explicitly teach public rules for issuance while concealing the type of asset corresponding to the asset token.
However, in an analogous art, Poelstra teaches public rules for issuance while concealing the type of asset corresponding to the asset token (Poelstra: title, col 2, lines 27-44, col 12, lines 39-64, col 19, lines 20-37, cryptographically concealing amounts and asset types for independently verifiable transactions, by applying systems and methods for performing verification of an encrypted transaction having a plurality of different assets on a blockchain ledger, involving for each asset type, the encrypted received amount. Public verifiability that no assets are created or destroyed is preserved, while hiding both the output amount(s) and the output asset type(s) with a publicly visible "asset tag". Where only the participants in the transaction are able to see the identity of asset types involved and in what amounts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Poelstra with the method/system of Greco and Massacci for the benefit of providing support of multiple asset types with blinding of asset tags, which builds on the privacy benefits of the confidential transactions described above and extends the power and expressibility of blockchain transactions. Where the confidential assets allows anybody to cryptographically verify that a transaction is secure: the transaction is authorized by all required parties and no asset is unexpectedly created, destroyed, or transmuted. However, only the participants in the transaction are able to see the identity of asset types involved and in what amounts (Poelstra: col 2, lines 27-44, col 12, lines 39-64, col 19, lines 20-37). 
As to claim 2, the combination of Greco, Massacci, and Poelstra teaches the computer-implemented method of claim 1, 
Greco and Poelstra further teaches wherein the public rules for issuance include a permission to issue a quantity of an asset corresponding to the type of asset (Greco: pars 0050-0052, maintains custody pass function [i.e. rules] of current/new custodian for the redemption token for the requested asset when generating the redemption token. Poelstra: title, col 2, lines 27-44, col 12, lines 39-64, col 19, lines 20-37, blockchain ledger, involving for each asset type, the encrypted received amount. Public verifiability that no assets are created or destroyed is preserved, while hiding both the output amount(s) and the output asset type(s) with a publicly visible "asset tag". Where only the participants in the transaction are able to see the identity of asset types involved and in what amounts)).
As to claim 3, the combination of Greco, Massacci, and Poelstra teaches the computer-implemented method of claim 1, 
Greco further teaches further comprising: querying the blockchain to identify updated rules for issuance (Greco: pars 0027-0029 the distributed ledger of blockchain able to be a distributed database that maintains a continuously-growing list of data records or contracts (e.g. item information of the items associated with the unique identifiers, provenance or chain of ownership/custody transactions associated with pairs of public keys and unique identifiers. Verifies custodian, and change in custodian of an asset).
As to claim 4, the combination of Greco, Massacci, and Poelstra teaches the computer-implemented method of claim 1, 
Massacci further teaches wherein generating the zero-knowledge proof further comprises: generating a zero-knowledge proof using parallel processing (Massacci: pars 0167, 0384, 0485, parallelization of the proof generation module, in which all the proof generation modules are executed in parallel, and further reduce the runtime).
As to claim 5, the combination of Greco, Massacci, and Poelstra teaches the computer-implemented method of claim 1, 
Greco further teaches wherein generating the zero-knowledge proof further comprises: generating a zero-knowledge proof that is verifiable using a public key corresponding to a system issuing the asset token to the client (Greco: pars0031, 0034, 0054, enabling each registrant to declare public keys to trading partners (e.g. on distributed ledger) and generate unique signatures for each identifier registered in the system; implementing access control management in the system).
As to claim 6, the combination of Greco, Massacci, and Poelstra teaches the computer-implemented method of claim 1, 
Greco and Poelstra further teaches wherein the zero-knowledge proof further conceals a quantity of the asset (Greco: pars 0013-0014, data associated with the each asset identified by the asset identifier on the distributed ledger. Poelstra: title, col 2, lines 27-44, col 12, lines 39-64, col 19, lines 20-37, concealing amounts and asset types for independently verifiable transactions, by applying systems and methods for performing verification of an encrypted transaction having a plurality of different assets on a blockchain ledger, involving for each asset type, the encrypted received amount. Public verifiability that no assets are created or destroyed is preserved, while hiding both the output amount(s) and the output asset type(s) with a publicly visible "asset tag". Where only the participants in the transaction are able to see the identity of asset types involved and in what amounts).
As to claim 7, the combination of Greco, Massacci, and Poelstra teaches the computer-implemented method of claim 1, 
Greco and Poelstra further teaches wherein the zero-knowledge proof further conceals an identification of an issuer (Greco: pars 0035, the transfer device randomly generates a custody pass value for the item, for example, using the cryptographically secure random number generator of the agent. Poelstra: title, col 2, lines 27-44, col 12, lines 39-64, col 19, lines 20-37, concealing amounts and asset types for independently verifiable transactions, by applying systems and methods for performing verification of an encrypted transaction having a plurality of different assets on a blockchain ledger, involving for each asset type, the encrypted received amount. Public verifiability that no assets are created or destroyed is preserved, while hiding both the output amount(s) and the output asset type(s) with a publicly visible "asset tag". Where only the participants in the transaction are able to see the identity of asset types involved and in what amounts).
As to claim 8, Greco teaches a system, comprising: a memory; and at least one processor coupled to the memory (Greco: pars 0004, 0050; fig 3, teaches a system, device and method of confidential secure custodial transfers of asset between entities utilizing a zero knowledge protocol, that leverage distributed ledger-based technologies such as blockchain), and configured to: 
receive a command to issue an asset token to a client (Greco: pars 0050; fig 3, an agent device receives a selection of an asset and input of a recipient identifier for a token); 
determine the asset token is allowed to be issued to the client under [ ] rules for issuance based on information related to the asset token (Greco: pars 0007, 0050-0052, the agent device agent generates a redemption token for the asset maintaining custody pass function [i.e. rules] of current/new custodian), wherein the rules for issuance include a permission to issue a type of asset and wherein the asset token corresponds to the type of asset (Greco: pars 0050-0052, creates a zero-knowledge recipient proof for the asset identifier of the asset [i.e. type of asset]);
in response to determining that the asset token is allowed for issuance to the client based on an adherence to the [ ] rules for issuance (Greco: pars 0050-0052, maintains custody pass function [i.e. rules] of current/new custodian for the redemption token for the requested asset, and creates a zero-knowledge sender proof, redemption token): 
(Greco: pars 0050-0052, issues the redemption token for the requested asset);
generate a zero-knowledge proof corresponding to the issuing such that the zero-knowledge proof indicates adherence to  [ ] rules for issuance (Greco: pars 0050-0052, creates a zero-knowledge sender proof, redemption token, for the asset identifier of the asset by applying hash and salting mechanism for asset transfer and access process (i.e. asset access of issuances process of the access)).
Greco does not explicitly teach publish the zero-knowledge proof to a blockchain.
However, in an analogous art, Massacci teaches publish the zero-knowledge proof to a blockchain (Massacci: pars 0067-0069, 0076, generate and broadcast a zero-knowledge proof).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Massacci with the method/system of Greco for the benefit of providing a user with a means for broadcasting [i.e. publishing] so that other entity in the transaction or in communication can verify the authenticity of zero-knowledge proof and optionally adding the new token as a leaf (Massacci: pars 0067-0069). 
Greco or Massacci does not explicitly teach public rules for issuance while concealing the type of asset corresponding to the asset token.
However, in an analogous art, Poelstra teaches public rules for issuance while concealing the type of asset corresponding to the asset token (Poelstra: title, col 2, lines 27-44, col 12, lines 39-64, col 19, lines 20-37, cryptographically concealing amounts and asset types for independently verifiable transactions, by applying systems and methods for performing verification of an encrypted transaction having a plurality of different assets on a blockchain ledger, involving for each asset type, the encrypted received amount. Public verifiability that no assets are created or destroyed is preserved, while hiding both the output amount(s) and the output asset type(s) with a publicly visible "asset tag". Where only the participants in the transaction are able to see the identity of asset types involved and in what amounts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Poelstra with the method/system of Greco and Massacci for the benefit of providing support of multiple asset types with blinding of asset tags, which builds on the privacy benefits of the confidential transactions described above and extends the power and expressibility of blockchain transactions. Where the confidential assets allows anybody to cryptographically verify that a transaction is secure: the transaction is authorized by all required parties and no asset is unexpectedly created, destroyed, or transmuted. However, only the participants in the transaction are able to see the identity of asset types involved and in what amounts (Poelstra: col 2, lines 27-44, col 12, lines 39-64, col 19, lines 20-37). 
As to claims 9-14, the claims are dependent from the system claim 8, and the limitations are similar to the method claims 2-7, and are rejected for the same reason set forth for claims 2-7.
As to claim 15, Greco teaches a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations (Greco: pars 0004, 0050; fig 3, teaches a system, device and method of confidential secure custodial transfers of asset between entities utilizing a zero knowledge protocol, that leverage distributed ledger-based technologies such as blockchain), comprising:
receiving a command to issue an asset token to a client (Greco: pars 0050; fig 3, an agent device receives a selection of an asset and input of a recipient identifier for a token); 
determining the asset token is allowed to be issued to the client under [ ] rules for issuance based on information related to the asset token (Greco: pars 0007, 0050-0052, the agent device agent generates a redemption token for the asset maintaining custody pass function [i.e. rules] of current/new custodian), wherein the rules for issuance include a permission to issue a type of asset and wherein the asset token corresponds to the type of asset (Greco: pars 0050-0052, creates a zero-knowledge recipient proof for the asset identifier of the asset [i.e. type of asset]);
in response to determining that the asset token is allowed for issuance to the client based on an adherence to the  [ ] rules for issuance (Greco: pars 0050-0052, maintains custody pass function [i.e. rules] of current/new custodian for the redemption token for the requested asset, and creates a zero-knowledge sender proof, redemption token):
issuing the asset token to the client (Greco: pars 0050-0052, issues the redemption token for the requested asset);
(Greco: pars 0050-0052, creates a zero-knowledge sender proof, redemption token, for the asset identifier of the asset by applying hash and salting mechanism for asset transfer and access process (i.e. asset access of issuances process of the access)).
Greco does not explicitly teach publishing the zero-knowledge proof to a blockchain.
However, in an analogous art, Massacci teaches publishing the zero-knowledge proof to a blockchain (Massacci: pars 0067-0069, 0076, generate and broadcast a zero-knowledge proof).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Massacci with the method/system of Greco for the benefit of providing a user with a means for broadcasting [i.e. publishing] so that other entity in the transaction or in communication can verify the authenticity of zero-knowledge proof and optionally adding the new token as a leaf (Massacci: pars 0067-0069).
Greco or Massacci does not explicitly teach public rules for issuance while concealing the type of asset corresponding to the asset token.
However, in an analogous art, Poelstra teaches public rules for issuance while concealing the type of asset corresponding to the asset token (Poelstra: title, col 2, lines 27-44, col 12, lines 39-64, col 19, lines 20-37, cryptographically concealing amounts and asset types for independently verifiable transactions, by applying systems and methods for performing verification of an encrypted transaction having a plurality of different assets on a blockchain ledger, involving for each asset type, the encrypted received amount. Public verifiability that no assets are created or destroyed is preserved, while hiding both the output amount(s) and the output asset type(s) with a publicly visible "asset tag". Where only the participants in the transaction are able to see the identity of asset types involved and in what amounts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Poelstra with the method/system of Greco and Massacci for the benefit of providing support of multiple asset types with blinding of asset tags, which builds on the privacy benefits of the confidential transactions described above and extends the power and expressibility of blockchain transactions. Where the confidential assets allows anybody to cryptographically verify that a transaction is secure: the transaction is authorized by all required parties and no asset is unexpectedly created, destroyed, or transmuted. However, only the participants in the transaction are able to see the identity of asset types involved and in what amounts (Poelstra: col 2, lines 27-44, col 12, lines 39-64, col 19, lines 20-37). 
As to claims 16-20, the claims are dependent from the computer-readable device claim 15, and the limitations are similar to the method claims 2-6, and are rejected for the same reason set forth for claims 2-6.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439